Case 1:19-cr-00253-TSE Document 499 Filed 05/07/21 Page 1 of 7 PageID# 2825




                     IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA              ,-
                                       Alexandria Division                          .    FILED
                                                                                    IN OPEN COURT



 UNITED STATES OF AMERICA

                                                                             • CLERIC U.S. DISTRiCTCOURr
                V.                                  Criminal No. l:19-ci 253                 VIRGINIA


 DARRYL JULIUS POLO,
                a/k/a djppimp,

                       Defendant.


                             CONSENT ORDER OF FORFEITURE


        WHEREAS,on December 12, 2019,the defendant, Darryl Julius Polo, pleaded guilty to

 Counts One, Six, Eight, Eleven, and Sixteen of the indictment.

        Count One charges the defendant with conspiracy to commit criminal copyright

 infringement, in violation of Title 18, U.S. Code, Section 371;

        Count Six charges the defendant with criminal copyright infringement by distributing a

 copyrighted work being prepared for commercial distribution in violation of Title 17, U.S. Code,

 Section 506(a)(1)(C) and Title 18, U.S. Code, Sections 2319(d)(2) and 2;

        Count Eight charges the defendant with misdemeanor criminal copyright infringement by

 reproduction or distribution in violation of Title 17, U.S. Code, Sections 506(a)(1)(A) and 106(1)

 and (3)and Title 18, U.S. Code, Sections 2319(b)(3)and 2;

        Count Eleven charges the defendant with misdemeanor criminal copyright infringement

 by public performance in violation of Title 17, U.S. Code, Sections 506(a)(1)(A) and 106(4) and

 Title 18, U.S. Code, Sections 2319(b)(3) and 2; and

        Count Sixteen charges the defendant with money laundering in violation of Title 18, U.S.

 Code, Sections 1956(a)(l)(A)(i) and (B)(i) and 2. In the plea agreement, the defendant agreed to
Case 1:19-cr-00253-TSE Document 499 Filed 05/07/21 Page 2 of 7 PageID# 2826
Case 1:19-cr-00253-TSE Document 499 Filed 05/07/21 Page 3 of 7 PageID# 2827
Case 1:19-cr-00253-TSE Document 499 Filed 05/07/21 Page 4 of 7 PageID# 2828
Case 1:19-cr-00253-TSE Document 499 Filed 05/07/21 Page 5 of 7 PageID# 2829
Case 1:19-cr-00253-TSE Document 499 Filed 05/07/21 Page 6 of 7 PageID# 2830
Case 1:19-cr-00253-TSE Document 499 Filed 05/07/21 Page 7 of 7 PageID# 2831
